Exhibit 10.1
 
FINAL
 
EMPLOYMENT AGREEMENT
 
This EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into this 18th
day of June, 2012, between Peter M. Donovan (“Employee”) and National Patent
Development Corporation (“Parent”).  Except as otherwise provided herein, the
“Effective Date” of this Agreement shall be the “Closing Date” (as such term is
defined in this Agreement and Plan of Merger by and among Parent, Mergersub, The
Winthrop Corporation (the “Company”) and Peter M. Donovan, as the
Securityholders’ representative (as amended through the date hereof, the “Merger
Agreement”)).  This Agreement is expressly conditioned upon the occurrence of
the Closing (as such term is defined in the Merger Agreement); should the
Closing not occur, this Agreement shall be void and of no force or effect.


WHEREAS, Employee has been employed by the Company and currently serves as the
Chief Executive Officer of the Company; and
 
WHEREAS, Parent and Employee have determined to enter into this Agreement
pursuant to which Parent shall cause the Company to employ Employee on the terms
and conditions set forth herein effective as of the Closing Date and Employee
agrees to certain restrictive covenants.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, Parent agrees to cause the Company to employ Employee, and Employee
hereby accepts such employment, on the terms and conditions set forth as
follows:
 
1.             Term.  The term of Employee’s employment hereunder shall commence
at the Effective Date and shall end on the five (5) year anniversary of the
Effective Date (the “Initial Term”), unless earlier terminated as provided in
Section 5 hereof; provided, however, that, unless earlier terminated as provided
in Section 5 hereof, the Initial Term shall automatically be extended for one
additional year (the “Renewal Term”), and on each subsequent anniversary, the
Renewal Term shall be extended for one additional year (the period consisting of
the Initial Term and the Renewal Term (including extensions thereof) being
referred to as the “Employment Period”), unless at least six (6) months prior to
the end of the applicable Employment Period, the Company or Employee shall have
given written notice to the other not to extend the Employment Period.  Nothing
in this Section 1 shall limit the right of the Company or Employee to terminate
Employee’s employment hereunder on the terms and conditions set forth in Section
5 hereof.
 
2.             Duties and Responsibilities.
 
(a)           During the Employment Period, Employee shall have such authority,
duties and responsibilities as are commensurate with his position as Chief
Executive Officer as may be consistent with such position and shall perform such
other duties and responsibilities on behalf of the Company as reasonably may be
assigned to Employee by the Chief Executive Officer of Parent; provided that, at
any time on or after the three (3) year anniversary of the Effective Date but
not later than the end of the Initial Term, as determined by the Board in its
sole discretion, Employee shall assume the position of Executive Chairman of the
Company (in lieu of the position of Chief Executive Officer of the Company) and
shall have such authority, duties and responsibilities as are commensurate with
his position as Executive Chairman and shall perform such other duties and
responsibilities on behalf of the Company as reasonably may be assigned to
Employee by the Chief Executive Officer of Parent.  During the Employment
Period, Employee shall report directly to the Chief Executive Officer of Parent.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           Employee also agrees to serve as an officer and/or director for
Parent, the Company and/or any of Parent’s or the Company’s direct or indirect
subsidiaries, in each case without additional compensation.  During the
Employment Period, Employee shall devote substantially all of his business time
and attention to his duties and responsibilities under this Agreement; provided,
however, that the Company acknowledges and agrees that it shall not be a breach
of Employee’s obligations hereunder for Employee, subject to the business needs
of the Company, to serve as an officer, director or trustee of, or otherwise
participate in, educational, welfare, social, religious, civic and other
nonprofit organizations or manage his personal and family investments.
 
(c)           Until the earlier of Employee’s Date of Termination and the three
(3) year anniversary of the Effective Date, Employee shall have a veto right as
to any firms to be acquired by Parent and merged with the Company; provided that
such right shall not extend to any acquisition by Parent that is not to be
merged with the Company.
 
3.              Place of Performance.  Employee shall be employed at the
location of the Company’s offices in Milford, Connecticut, except for travel as
needed.
 
4.              Compensation and Related Matters.
 
(a)           Base Salary.  During the Employment Period, while Employee holds
the title of Chief Executive Officer, Employee shall be paid an annual base
salary of three hundred thousand dollars ($300,000), subject to increases (but
not decreases) at the discretion of the Compensation Committee and at such time
that Employee holds the title of Executive Chairman, Employee shall be paid an
annual base salary of two hundred thousand dollars ($200,000) (the “Base
Salary”).  The Base Salary shall be payable in accordance with the Company’s
normal payroll practices, but in any event not less frequently than bi-monthly.
 
(b)           Stay/Client Retention Bonus.  Employee shall be eligible for a
cash bonus equal to one million one hundred seventy thousand dollars
($1,170,000), as reduced by the Reduction Percentage (the “Stay/Client Retention
Bonus”).  The Stay/Client Retention Bonus shall be paid to Employee in four
installments as follows: (i) eight hundred fifty thousand dollars ($850,000) on
the Effective Date (as reduced by the Reduction Percentage) and (ii) the
remaining amount (as reduced by the Reduction Percentage) in three equal
installments on each of the one (1) year, two (2) year and three (3) year
anniversaries of the Effective Date.  Subject to Section 6, Employee must be
employed by the Company or any of its Affiliated Companies on a particular
anniversary date in order to receive a payment of any portion of the Stay/Client
Retention Bonus due on such date and any portion of the Stay/Client Retention
Bonus not so paid shall be forfeited.
 
 
2

--------------------------------------------------------------------------------

 
 
(c)           Special Bonus.  Employee shall be entitled to receive a special
bonus (the “Special Bonus”), payable on the three (3) year anniversary of the
Effective Date (regardless of Employee’s continued employment through such date
unless Employee terminates his employment with the Company without Good Reason),
equal to the excess, if any, of (i) one million nine hundred thousand dollars
($1,900,000) (as reduced by the Reduction Percentage) over (ii) the product of
(x) the aggregate trailing average closing price for the ten (10) trading days
prior to such date of a share of common stock of the Parent multiplied by (y)
the number of shares of restricted shares of common stock of the Parent that
Employee receives pursuant to the Merger Agreement in connection with the
transaction contemplated by the Merger Agreement in respect of his shares of
stock of the Company (as such number may be adjusted from time to time to
reflect stock splits and other similar changes in capitalization of Parent).
 
(d)           Performance Bonuses.
 
(i)            With respect to each fiscal year (or with respect to 2012, the
portion of a fiscal year of the Company) ending during the Initial Term,
Employee shall be eligible to receive an annual incentive bonus (the “Annual
Bonus”) as determined in good faith by the Compensation Committee in accordance
with Schedule A;
 
(ii)           With respect to each fiscal quarter ending during the Initial
Term, Employee shall be eligible to receive a quarterly incentive bonus (the
“Quarterly Bonus”) as determined in good faith by the Compensation Committee in
accordance with Schedule A; and
 
(iii)          Employee shall also be eligible to receive a discretionary annual
bonus in the sole discretion of the Compensation Committee.
 
(e)           Equity.
 
(i)           Stay/Client Retention RSUs.  As soon as practicable following the
Effective Date, Parent shall grant Employee eighty-five thousand (85,000)
Stay/Client Retention RSUs (as reduced by the Reduction Percentage) with respect
to which Employee shall become vested as follows:  (i) twenty-eight thousand
three hundred thirty-four (28,334) Stay/Client Retention RSUs (as reduced by the
Reduction Percentage) on the one-year anniversary of the Effective Date; and
(ii) the remaining Stay/Client Retention RSUs in two equal installments of
twenty-eight thousand three hundred thirty-three (28,333) on each of the two (2)
year and three (3) year anniversaries of the Effective Date, in each case as
reduced by the Reduction Percentage; provided that, Employee shall automatically
forfeit that number of his Stay/Client Retention RSUs equal to the Stay/Client
Retention RSUs awarded to Employee on the Effective Date multiplied by the
Reduction Percentage; and provided further that, except as provided in Section
6, Employee shall only become vested in Stay/Client Retention RSUs on any
anniversary date if Employee is employed by the Company or any of its Affiliated
Companies on such anniversary date.  Notwithstanding any other provision to the
contrary, vested Stay/Client Retention RSUs shall settle in Shares on the three
(3) year anniversary of the Effective Date.  Subject to Section 6, to the extent
Employee is not vested in the Stay/Client Retention RSUs as of his Date of
Termination, Employee shall forfeit such non-vested Stay/Client Retention RSUs
without consideration.
 
 
3

--------------------------------------------------------------------------------

 
 
(ii)           Equity Grant RSUs.  As soon as practicable following the
Effective Date, Parent shall grant Employee one hundred ten thousand seven
hundred seventy one (110,771) Equity Grant RSUs with respect to which Employee
shall be immediately vested on the Effective Date.  Notwithstanding any other
provision to the contrary, Equity Grant RSUs shall settle in Shares on the three
(3) year anniversary of the Effective Date.
 
(f)            Benefit Plans.  During the Employment Period, Employee shall be
eligible to participate in all employee benefit plans and arrangements that are
made available generally to other similarly situated executives of the Company
and are substantially comparable to the Company’s employee benefit plans and
arrangements in effect immediately prior to the Effective Date (excluding
equity-based compensation, pension benefits and any benefit plan not
specifically included on a schedule to the Merger Agreement).  Employee’s
benefits that have been accrued under the Company’s Officers’ Retirement Bonus
Program, as amended and restated December 30, 2008, shall be paid to Employee in
accordance with the terms of such Officers’ Retirement Bonus Program.
 
(g)           Expenses.  The Company shall pay or reimburse Employee for
ordinary and necessary reasonable expenses that Employee incurs during the
Employment Period in performing his duties under this Agreement in accordance
with the Company’s expense reimbursement policy.
 
(h)           Paid Time Off.  During the Employment Period, Employee shall be
entitled to paid time off in accordance with the policies made available to
other similarly situated executives of the Company.  Such paid time off shall be
taken at such times and intervals as shall be determined by Employee, subject to
the business needs of the Company.
 
(i)            Automobile and Clubs.  During the Employment Period, Employee
shall be reimbursed for any expenses, up to a maximum of twenty thousand dollars
($20,000) per calendar year (pro-rated for partial years), for all expenses
associated with an automobile to be used by Employee and the cost of the dues of
the Union League Club and the Army Navy Club in Washington, D.C.
 
(j)            Reasonable Personal Use of Company Resources.  During the
Employment Period, Employee shall be entitled to reasonable use of the resources
of the Company for personal reasons; provided that, the value of such resources
shall not exceed five thousand dollars ($5,000.00) in any calendar year
(pro-rated for partial years) and upon request, Employee shall be required to
provide the Board with a summary of such usage.
 
5.           Termination.
 
(a)           Employee’s employment hereunder shall terminate during the
Employment Period upon any of the following:
 
(i)              Employee’s death;
 
(ii)            A termination by the Company for Disability;
 
(iii)           A termination by the Company with or without Cause;
 
 
4

--------------------------------------------------------------------------------

 
 
(iv)           A termination by Employee with or without Good Reason; and
 
(v)            A non-renewal of the Employment Period in accordance with
Section 1.
 
(b)           Notice of Termination.  Any purported termination of Employee’s
employment (other than termination pursuant to Section 5(a)(i) hereof) shall be
communicated by written Notice of Termination delivered to the other party
hereto in accordance with Section 11 hereof.  For purposes of this Agreement, a
“Notice of Termination” shall mean a notice that shall indicate the specific
termination provision in this Agreement relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of Employee’s employment under the provision so indicated (and, in
the case of a termination for Cause, shall state whether the Company believes
that the event upon which the termination is based is subject to cure and, if
so, the applicable cure and cure period).
 
(c)           Date of Termination.  For purposes of this Agreement, “Date of
Termination” shall mean the following:  (i) if Employee’s employment is
terminated by Employee’s death, the date of Employee’s death; (ii) if Employee’s
employment is terminated by the Company for Disability, thirty (30) days after
the Notice of Termination is given (provided that such Notice of Termination may
be provided to Employee prior to the date that Employee has satisfied
requirements for being deemed to have a Disability); (iii) if Employee’s
employment is terminated with Cause, the date specified in the Notice of
Termination (but subject to Employee’s right to cure as set forth herein); (iv)
if Employee’s employment is terminated with Good Reason, thirty (30) days after
the Notice of Termination is given, subject to the Company’s right to cure as
set forth herein; or (v) if Employee’s employment is terminated for any other
reason, the date specified in the Notice of Termination.
 
6.             Compensation Upon Termination During the Employment Period.
 
(a)           Termination for Disability or by Reason of Death.  Upon
termination of Employee’s employment during the Employment Period for Disability
or by reason of death, subject to Sections 6(i), 8 and 10 (other than with
respect to Accrued Obligations), Employee shall be entitled to, or in the case
of Employee’s death, Employee’s estate, only the following:
 
(i)             Accrued Obligations;
 
(ii)            any earned but unpaid Annual Bonus, if any, attributable to full
fiscal years completed prior to the Date of Termination, to be paid at the same
time that such bonus would have been paid pursuant to the terms of this
Agreement;
 
(iii)           any earned but unpaid Quarterly Bonus, if any, attributable to
any full fiscal quarter completed prior to the Date of Termination, to be paid
at the same time as such bonus would have been paid pursuant to the terms of
this Agreement;
 
(iv)           any unpaid portion of Employee’s Special Bonus which shall be
paid on the three (3) year anniversary of the Effective Date;
 
 
5

--------------------------------------------------------------------------------

 
 
(v)            Employee’s Equity Grant RSUs shall be settled on the three (3)
year anniversary of the Effective Date;
 
(vi)           any vested and unvested portion of Employee’s Stay/Client
Retention Bonus shall become immediately vested and shall be paid on the date(s)
that such Stay/Client Retention Bonus would otherwise have been paid had
Employee remained employed; and
 
(vii)          any vested and unvested portion of Employee’s Stay/Client
Retention RSUs shall become immediately vested and shall be settled on the three
(3) year anniversary of the Effective Date.
 
(b)           Termination by the Company with Cause.  If Employee’s employment
hereunder is terminated during the Employment Period by the Company with Cause,
then Employee shall be entitled to only the following:
 
(i)             Accrued Obligations;
 
(ii)            any earned but unpaid Annual Bonus, if any, attributable to full
fiscal years completed prior to the Date of Termination, to be paid at the same
time that such bonus would have been paid pursuant to the terms of this
Agreement;
 
(iii)           any earned but unpaid Quarterly Bonus, if any, attributable to
any full fiscal quarter completed prior to the Date of Termination, to be paid
at the same time as such bonus would have been paid pursuant to the terms of
this Agreement;
 
(iv)           any unpaid portion of Employee’s Special Bonus which shall be
paid on the three (3) year anniversary of the Effective Date; and
 
(v)            Employee’s Equity Grant RSUs shall be settled on the three (3)
year anniversary of the Effective Date.
 
(c)           Termination due to Employee’s Non-Renewal of the Employment
Period.  If Employee’s employment hereunder is terminated due to Employee’s
non-renewal of the Employment Period in accordance with Section 1 above, then
Employee shall be entitled to only the following.
 
(i)             Accrued Obligations;
 
(ii)            any earned but unpaid Annual Bonus, if any, attributable to full
fiscal years completed prior to the Date of Termination, to be paid at the same
time that such bonus would have been paid pursuant to the terms of this
Agreement; and
 
(iii)           any earned but unpaid Quarterly Bonus, if any, attributable to
any full fiscal quarter completed prior to the Date of Termination, to be paid
at the same time as such bonus would have been paid pursuant to the terms of
this Agreement.
 
 
6

--------------------------------------------------------------------------------

 
 
(d)           Termination by Employee without Good Reason.  If Employee’s
employment hereunder is terminated during the Employment Period by Employee
without Good Reason (other than on account of his death or Disability), then
Employee shall be entitled to only the following:
 
(i)             Accrued Obligations;
 
(ii)            any earned but unpaid Annual Bonus, if any, attributable to full
fiscal years completed prior to the Date of Termination, to be paid at the same
time that such bonus would have been paid pursuant to the terms of this
Agreement;
 
(iii)           any earned but unpaid Quarterly Bonus, if any, attributable to
any full fiscal quarter completed prior to the Date of Termination, to be paid
at the same time as such bonus would have been paid pursuant to the terms of
this Agreement;
 
(iv)           any unpaid portion of Employee’s Special Bonus which shall be
paid on the three (3) year anniversary of the Effective Date;
 
(v)            Employee’s Equity Grant RSUs shall be settled on the three (3)
year anniversary of the Effective Date; and
 
(vi)           Solely in the event of Employee’s voluntary termination of his
employment during the Employment Period without Good Reason (other than on
account of his death or Disability), the Company, in its sole discretion, may
pay Employee a cash amount equal to fifty percent (50%) of Employee’s then Base
Salary (the “Garden Leave Pay”); provided that, if and to the extent that the
Company does not pay such Garden Leave Pay (other than due to Employee’s refusal
to execute a Release of Claims or Employee’s breach of this Agreement), the
Company and Parent shall be deemed to have waived its future rights under
Section 8(b)(i) and Employee shall thereafter have no further obligations under
such Section 8(b)(i) (but for the avoidance of doubt, Employee shall remain
obligated to comply with all other provisions of this Agreement).  The Garden
Leave Pay shall be paid in four (4) substantially equal monthly installments
commencing on the sixtieth (60th) day following Employee’s Date of Termination.
 
(e)           Termination by Company without Cause, by Employee with Good
Reason, or due to the Company’s Non-Renewal of the Employment Period.  If
Employee’s employment hereunder is terminated during the Employment Period (i)
by the Company without Cause (other than by reason of Disability), (ii) by
Employee with Good Reason, or (iii) as a result of the Company’s (and not
Employee’s) non-renewal of the Employment Period in accordance with Section 1
above, then subject to Sections 6(i), 8 and 10 (other than with respect to
Accrued Obligations), then Employee shall be entitled to only the following:
 
(i)             Accrued Obligations;
 
(ii)            a cash severance benefit equal to the total amount of Employee’s
Base Salary (disregarding any reduction in Base Salary that may have given rise
to Good Reason hereunder and assuming that Employee’s then-current Base Salary
would have remained in effect during such period) that would have been paid to
him until the end of the then Initial Term or Renewal Term (but in no event
shall such amount be less than six (6) months’ Base Salary), as applicable;
 
 
7

--------------------------------------------------------------------------------

 
 
(iii)           any earned but unpaid Annual Bonus, if any, attributable to full
fiscal years completed prior to the Date of Termination, to be paid at the same
time that such bonus would have been paid pursuant to the terms of this
Agreement;
 
(iv)           any earned but unpaid Quarterly Bonus, if any, attributable to
any full fiscal quarter completed prior to the Date of Termination, to be paid
at the same time as such bonus would have been paid pursuant to the terms of
this Agreement;
 
(v)           any unpaid portion of Employee’s Special Bonus, which shall be
paid on the three (3) year anniversary of the Effective Date;
 
(vi)           any vested and unvested portion of Employee’s Stay/Client
Retention Bonus shall become immediately vested and shall be paid on the date(s)
that such Stay/Client Retention Bonus would otherwise have been paid had
Employee remained employed;
 
(vii)          Employee’s Equity Grant RSUs shall be settled on the three (3)
year anniversary of the Effective Date;
 
(viii)         any vested and unvested portion of Employee’s Stay/Client
Retention RSUs shall become immediately vested and shall be settled on the three
(3) year anniversary of the Effective Date; and
 
(ix)           access to continued health benefits following the Date of
Termination for a period equal to the longer of the end of the then Initial Term
or Renewal Term, as applicable, or such period as required by Section 4980B of
the Code or other applicable law, during which, for a period not longer than six
(6) months, the Company shall continue to pay the same percentage of the monthly
premiums as the Company pays on behalf of then-current employees; provided,
however, that if Employee becomes re-employed with another employer and is
eligible to receive health care benefits under another employer-provided plan,
the health care benefits provided hereunder shall be secondary to those provided
under such other plan during such applicable period of
eligibility.  Notwithstanding the foregoing, the obligations of the Company
pursuant to this Section 6(e)(ix) shall be provided solely to the extent that
such benefits do not cause the Company to incur excise taxes.
 
The amount described in Section 6(e)(ii) shall be paid in monthly installments
at a rate substantially equal to the monthly Base Salary rate paid to Employee
as of the Date of Termination commencing on the sixtieth (60th) day following
Employee’s Date of Termination.
 
(f)            Key Man Insurance.  Provided that Employee has not been
terminated for Cause, at Employee’s election, the Company shall use commercially
reasonable efforts to assign Employee’s key man life insurance policy to
Employee upon his termination of employment subject to Employee’s payment to the
Company of an amount equal to the then cash surrender value, if any, of such
policy plus any pre-paid premiums on such policy.  Following the transfer of the
key man life insurance policy to Employee, Employee shall thereafter be solely
responsible for the payment of all premiums relating to said policy.
 
 
8

--------------------------------------------------------------------------------

 
 
(g)           Continued Right of Access.  Employee shall have continued right of
access to the Company’s offices, research products and services and internet
access following his termination of employment with no out-of-pocket cost to
Employee; provided that (i) Employee has not been terminated for Cause and (ii)
Employee has not breached his obligations under Section 8 of this Agreement; and
further provided that Employee’s access to the Company’s offices shall terminate
at any time that the Board determines that such access is disadvantageous to the
best interests of the Company.
 
(h)           No Further Benefits.  Employee acknowledges that the amounts
payable and the benefits provided pursuant to this Section 6 are the exclusive
items in the nature of salary, bonus, benefits and perquisites to which Employee
is entitled in connection with the termination of his employment during the
Employment Period or due to non-renewal by Employee or Company of this Agreement
in accordance with Section 1 above.
 
(i)            Release.  Notwithstanding any provision herein to the contrary,
the payment of any amount or provision of any benefit pursuant to Section 6
other than Accrued Obligations (collectively, the “Severance Benefits”) shall be
conditioned upon Employee’s execution, delivery to the Company, and
non-revocation of a general release of claims against the Company and its
Affiliated Companies in substantially the form attached hereto as an Exhibit (a
“Release of Claims”) within sixty (60) days following the date of Employee’s
Date of Termination.  If Employee fails to execute the Release of Claims in such
a timely manner as to permit any revocation period to expire prior to the end of
such sixty (60) day period, or timely revokes his acceptance of such release
following its execution, Employee shall not be entitled to any of the Severance
Benefits.  Further, to the extent that any of the Severance Benefits constitutes
a Nonqualified Deferred Compensation Plan, any payment of any amount or
provision of any benefit otherwise scheduled to occur prior to the sixtieth
(60th) day following Employee’s Date of Termination, but for the condition on
executing the Release of Claims as set forth herein, shall not be made until the
sixtieth (60th) day, after which any remaining Severance Benefits shall
thereafter be provided to Employee according to the applicable schedule set
forth herein.  For the avoidance of doubt, in the event of a termination due to
Employee’s death or Disability, Employee’s obligations herein to execute and not
revoke the Release of Claims may be satisfied on his behalf by his estate or a
person having legal power of attorney over his affairs.
 
(j)             Solely in the event that the Company either (i) terminates
Employee’s employment without Cause or (ii) the Company takes action to change
Employee’s position and title (and associated duties and responsibilities) to
Executive Chairman or that results in a material adverse diminution in
Employee’s duties or responsibilities (other than relating to budgetary
decisions), taken as a whole, excluding for this purpose an isolated,
insubstantial or inadvertent action (an “Adverse Action Event”), in each case
prior to the three (3) year anniversary of the Effective Date, the Company shall
pay Employee a lump sum cash amount equal to one million dollars ($1,000,000),
to be paid no later than the earlier of the sixtieth (60th) day following
Employee’s Date of Termination or the three (3) year anniversary of the
Effective Date.  Notwithstanding the foregoing, Employee shall be entitled to
payment pursuant to this Section 6(j) only if (I) Employee has provided the
Board with written notice that an Adverse Action Event has occurred and sets
forth the existence of the condition constituting the Adverse Action Event
within ten (10) days following Employee’s knowledge of the initial existence of
such condition or conditions constituting an Adverse Action Event, and (II) the
Company has not remedied the condition within ten (10) days following receipt of
such notice from Employee.  For the avoidance of doubt, payment pursuant to this
Section 6(j) shall only ever be made with respect to one event, and therefore,
the maximum amount that may ever be paid pursuant to this Section 6(j) is one
million dollars ($1,000,000).
 
 
9

--------------------------------------------------------------------------------

 
 
(k)            Call Right.  If Employee’s employment hereunder is terminated
during the Employment Period by the Company with Cause or by Employee without
Good Reason (other than on account of his death or Disability) prior to the
three (3) year anniversary of the Effective Date, Parent shall have the right,
but not the obligation, to convert any and all Equity Grant RSUs and Stay/Client
Retention RSUs to Converted RSUs.  Following the conversion of an Equity Grant
RSU or Stay/Client Retention RSU to a Converted RSU, such Equity Grant RSU or
Stay/Client Retention RSU shall cease to represent a right to a Share.
 
7.             No Mitigation; Limited Offset.  The Company agrees that if
Employee’s employment with the Company terminates for any reason, Employee shall
not be required to seek other employment or to attempt in any way to reduce any
amounts payable to Employee by the Company pursuant to Section 6
hereof.  Further, the amount of any payment or benefit provided for in this
Agreement shall not be reduced by any compensation earned by Employee as the
result of employment by another company, by retirement benefits, or otherwise,
except as specifically provided herein.  Notwithstanding any other provision to
the contrary, Employee acknowledges that any amounts payable to Employee by the
Company pursuant to Section 6 hereof shall be contingent upon Employee’s
continued compliance with the terms of Section 8 hereof.
 
8.             Covenants.  For purposes of this Section 8, the provisions of
this Section 8 shall be effective as of the date hereof (and not the Effective
Date):
 
(a)            Confidential Information.
 
(i)        During the period commencing on the date hereof and continuing until
the five (5) year period immediately following the Date of Termination, Employee
shall hold all Confidential Information in strictest confidence and shall not
use or disclose such Confidential Information, or cause it to be used or
disclosed, other than as required in performance of Employee’s duties on behalf
of the Company or unless first specifically authorized in writing by the Company
to Employee.
 
(ii)        In the event that Employee is required by law to disclose any
Confidential Information, Employee agrees to give the Company prompt advance
written notice thereof and to provide the Company with reasonable assistance, at
the Company’s cost and expense, in obtaining an order to protect the
Confidential Information from public disclosure.
 
 
10

--------------------------------------------------------------------------------

 
 
(b)           Noncompetition/Nonsolicitation.  Employee recognizes the benefits
derived by him from his employment or engagement by the Company and that the
continuation of such benefits is dependent upon the continued success of the
Company which, in turn, is dependent in part upon the preservation of the
Company’s relationships with its clients.  Employee believes it to be in his own
best interests and in the best interests of the Company, its stockholders, and
its other employees to preserve the Company’s relationships with its
clients.  In consideration of the foregoing and of the mutual promises and
covenants contained herein, Employee hereby agrees as follows:
 
(i)        Subject to Section 6(d)(iii), during the period commencing on the
date hereof and continuing until six (6) months following Employee’s Date of
Termination (regardless of whether Employee has terminated employment with the
Company or an Affiliated Company), and Employee shall not engage, directly or
indirectly, in any business activities in which the Company or any Affiliated
Company is engaged (or has committed plans to engage) during the Employment
Period;
 
(ii)        During the period commencing on the date hereof and continuing until
the later of (A) the last day of the then Initial Term or Renewal Term
(regardless of whether Employee has terminated employment with the Company or an
Affiliated Company) and (B) twelve (12) months following Employee’s Date of
Termination, Employee shall not, directly or indirectly, on his own behalf or on
behalf of any other person or entity, (I) encourage, solicit or induce, or in
any manner attempt to encourage, solicit or induce, any individual employed by,
or individual or entity providing consulting services to, the Company or any
Affiliated Company to terminate such employment or consulting services; provided
that the foregoing shall not be violated by general advertising not targeted at
employees or consultants of the Company or any Affiliated Company; (II) hire any
individual who was employed by any member of the Company or any Affiliated
Company within the six (6) month period prior to the date of such hiring; or
(III) encourage, solicit or induce, or in any manner attempt to encourage,
solicit or induce any customer, supplier, licensee or other business relation of
the Company or any Affiliated Company to cease doing business with or materially
reduce the amount of business conducted with the Company or any Affiliated
Company, or in any way interfere with the relationship between any such
customer, supplier, licensee or business relation and the Company or any
Affiliated Company.  Employee agrees further not to engage during the one (1)
year period following his Date of Termination for any reason in any such
activities prohibited by this Section 8(b)(ii) to the extent that any activity
would involve the use of Confidential Information or trade secrets of the
Company; and
 
(iii)        Notwithstanding any provision contained herein to the contrary, it
is understood that Employee shall have the right and privilege at any time to
invest in any competitive enterprise or business whose capital stock is listed
on a national securities exchange in the United States, provided that the total
direct and indirect investment of Employee, Employee’s spouse and Employee’s
dependents, represents not more than two percent (2%) of the total capital stock
of such enterprise.  Nothing contained herein shall prohibit or restrict
Employee from investing in any non-competitive enterprise or business.
 
(c)           Nondisparagement.  During the period commencing on the date hereof
and continuing until the third (3rd) anniversary of the Date of Termination,
neither Employee nor his agents shall directly or indirectly issue or
communicate any public statement, or statement likely to become public, that
maligns, denigrates or disparages Parent, the Company or any Affiliated Company,
or any of their respective officers, directors or employees.  During the same
period, the officers and directors of Parent, the Company and any Affiliated
Company shall not directly or indirectly issue or communicate any public
statement, or statement likely to become public, that maligns, denigrates or
disparages Employee.  The foregoing shall not be violated by truthful responses
to legal process or governmental inquiry.
 
 
11

--------------------------------------------------------------------------------

 
 
(d)           Survival of Covenants.  To the extent the covenants contained in
this Section 8 apply following termination of the Employment Period, such
covenants shall survive the termination of this Agreement.
 
(e)           Injunctive Relief.  Employee and the Company recognize that
Employee’s services, and the parties’ rights and obligations hereunder, are of a
unique, special and extraordinary character, and that in the event that either
party violates any provision of this Agreement, the other party may be without
adequate remedy at law.  Accordingly, in the event of any violation of this
Agreement, both Employee and the Company shall be entitled, either in law or in
equity, to enforce specific performance, to enjoin such violations, or to obtain
any other injunctive relief or any combination of the foregoing as Employee or
the Company may elect to pursue.
 
(f)            Acknowledgements.  The parties have entered into this Agreement
in the belief that its provisions are valid, reasonable and enforceable.  If any
one or more of the provisions shall be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision of this Agreement, but this Agreement shall
be construed as if such invalid, illegal or unenforceable provision had never
been contained therein.
 
9.           Successors; Binding Agreement.
 
(a)           The parties agree that Parent shall assign this Agreement to the
Company immediately following the closing of the Merger; provided that,
following such assignment, Parent shall remain an express third-party
beneficiary of this Agreement and shall have the right to enforce any of the
Company’s rights under this Agreement.  In addition to any obligations imposed
by law upon any successor to the Company, the Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company, to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform it if no such
succession had taken place.  Failure of the Company to obtain such assumption
and agreement prior to the effectiveness of any such succession shall be a
breach of this Agreement and shall entitle Employee to compensation from the
Company in the same amount and on the same terms to which Employee would be
entitled hereunder if Employee were to terminate his employment with Good
Reason, except that, for purposes of implementing the foregoing, the date on
which any such succession becomes effective shall be deemed the Date of
Termination.
 
 
12

--------------------------------------------------------------------------------

 
 
(b)           This Agreement shall inure to the benefit of and be enforceable by
the Company’s successors and assigns and Employee’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.  If Employee shall die while any amount would still be
payable to Employee hereunder (other than amounts which, by their terms,
terminate upon the death of Employee) if Employee had continued to live, each
such amount, unless otherwise provided herein, shall be paid in accordance with
the terms of this Agreement to Employee’s personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees.
 
10.           Clawback/Recoupment Policy.  If Employee’s employment with the
Company is terminated by the Company for Cause or by Employee without Good
Reason, notwithstanding anything contained herein to the contrary, in the event
of Employee’s breach of Section 8 or the Board’s good faith determination that
Employee intentionally had failed to disclose, or cause the disclosure of,
material liabilities of the Company or any of its Affiliated Companies in
connection with the transactions contemplated by the Merger Agreement, Parent
and the Company shall have the right to clawback, and require Employee to repay,
any portion of the Stay/Client Retention Bonus and Stay/Client Retention RSUs
paid or settled within the prior twelve (12) months or thereafter.
 
11.           Notices.  For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered by hand or sent by reputable
international overnight courier, addressed, if to Employee, to the address
inserted below Employee’s signature on the final page hereof and, if to the
Company, to the address set forth below (with required copy), or to such other
address as either party may have furnished to the other in writing in accordance
herewith, except that notice of change of address shall be effective only upon
actual receipt.
 
To the Company:


Attention:


c/o National Patent Development Corporation
100 South Bedford Road, Suite 2R
Mount Kisco, NY 10549
Attention: Harvey Eisen


12.           Miscellaneous.
 
(a)            No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by Employee and a duly authorized officer of the Company.
 
(b)            No waiver by Employee or the Company at any time of any breach by
the other party hereto of, or any lack of compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time.
 
(c)            Except as may be otherwise specifically provided herein, this
Agreement supersedes any other agreements or representations, oral or otherwise,
express or implied, with respect to the subject matter hereof which have been
made by any party.
 
 
13

--------------------------------------------------------------------------------

 
 
(d)           Captions and section headings in this Agreement are provided
merely for convenience and shall not affect the interpretation of any of the
provisions herein.
 
(e)           The validity, interpretation, construction and performance of this
Agreement shall be governed by the laws of the State of New York, without
reference to its conflict-of-law rules.
 
(f)            The obligations of the Company and Employee under this Agreement
which by their nature may require either partial or total performance after the
termination of the Employment Period shall survive such termination.
 
(g)           Except to the extent materially conflicting with this Agreement,
Employee agrees that he shall abide by, and shall conduct business in accordance
with and subject to, all applicable policies and procedures of the Company,
including all employee and ethical policies of the Company, and all client
conflict-of-interest policies applicable to the Company or its subsidiaries
generally, as such policies may exist from time to time.  Employee also
understands and agrees that the business and affairs of the Company shall be
conducted in accordance with the Company’s corporate policies and strict legal
and ethical standards, including, without limitation, compliance with all
commercial, tax, labor and other laws (including the U.S. Foreign Corrupt
Practices Act).
 
13.           Tax Withholding; Section 409A.
 
(a)           Any payments or benefits provided for hereunder shall be paid net
of any applicable withholding required under federal, state or local law and any
additional withholding to which Employee has agreed.
 
(b)           Notwithstanding any other provision of this Agreement to the
contrary, the following shall apply:
 
(i)         In the event that Employee is a “specified employee” within the
meaning of Section 409A of the Code (as determined in accordance with the
methodology established by the Company as in effect on the Date of Termination),
any amount that constitutes a Nonqualified Deferred Compensation Plan that would
otherwise be payable or provided during the six-month period immediately
following the Date of Termination shall instead be paid or provided on the first
business day after the date that is six months following Employee’s “separation
from service” within the meaning of Section 409A of the Code;
 
(ii)        To the extent required by Code Section 409A, any payment or benefits
otherwise due to Employee upon his termination of employment with the Company
that constitutes a Nonqualified Deferred Compensation Plan shall not be made
until and unless such termination from employment constitutes a “separation from
service” as such term is defined under Code Section 409A.  This provision shall
have no effect on payments or benefits otherwise due or payable to Employee or
on his behalf which are not on account of his termination from employment with
the Company or as a result of his death; and
 
 
14

--------------------------------------------------------------------------------

 
 
(iii)        All reimbursements and in-kind benefits provided under this
Agreement that constitute deferred compensation within the meaning of Section
409A of the Code shall be made or provided in accordance with the requirements
of Section 409A of the Code, including, without limitation, that (A) in no event
shall reimbursements by the Company under this Agreement be made later than the
end of the calendar year next following the calendar year in which the
applicable fees and expenses were incurred, provided that Employee shall have
submitted an invoice for such fees and expenses at least ten (10) days before
the end of the calendar year next following the calendar year in which such fees
and expenses were incurred; (B) the amount of in-kind benefits that the Company
is obligated to pay or provide in any given calendar year (other than medical
reimbursements described in Treas. Reg. § 1.409A-3(i)(1)(iv)(B)) shall not
affect the in-kind benefits that the Company is obligated to pay or provide in
any other calendar year; (C) Employee’s right to have the Company pay or provide
such reimbursements and in-kind benefits may not be liquidated or exchanged for
any other benefit; and (D) in no event shall the Company’s obligations to make
such reimbursements or to provide such in-kind benefits apply later than
Employee’s death.  In addition, to the extent that Employee’s receipt of any
in-kind benefits from the Company must be delayed pursuant to this Section 13
due to Employee’s status as a “specified employee,” Employee may elect to
instead purchase and receive such benefits during the period in which the
provision of benefits would otherwise be delayed by paying the Company for the
fair market value of such benefits (as determined by the Board in good faith)
during such period.
 
14.           Arbitration of Disputes.  Any controversy or claim arising out of
or relating to this Agreement or the breach thereof or otherwise arising out of
Employee’s employment or the termination of that employment (including, without
limitation, any claims of unlawful employment discrimination whether based on
age or otherwise) shall, to the fullest extent permitted by law, be settled by
arbitration before a single arbitrator under the auspices of the American
Arbitration Association (“AAA”) in New York City, New York in accordance with
the then-existing Commercial Arbitration Rules of the AAA, including, but not
limited to, the rules and procedures applicable to the selection of
arbitrators.  The Company shall be responsible for payment of the arbitrator’s
fees; all other fees and expenses of the arbitration, including a transcript if
either party requests, shall be borne equally by Employee and the Company.  Each
party will pay for the fees and expenses of his or its own attorneys, expert
witnesses, and for preparation and presentation of proofs and post-hearing
briefs.  Judgment upon the award rendered by the arbitrator may be entered in
any court having jurisdiction thereof.  This Section 14 shall be specifically
enforceable.  Notwithstanding the foregoing, this Section 14 shall not preclude
either party from pursuing a court action for the sole purpose of obtaining a
temporary restraining order or a preliminary injunction in circumstances in
which such relief is appropriate, including but not limited to any claim for
injunctive relief brought by the Company pursuant to Section 8(e) hereof;
provided that any other relief shall be pursued through an arbitration
proceeding pursuant to this Section 14.
 
15.           Indemnification.  The Company shall indemnify Employee against all
loss, cost, liability and expense arising from Employee’s service to the Company
or any Affiliated Company, whether as officer, director, employee, fiduciary of
any employee benefit plan or otherwise, upon terms that are no less favorable to
Employee as those provided by the Certificate of Incorporation and By-laws of
the Company in effect immediately prior to the Effective Date.
 
 
15

--------------------------------------------------------------------------------

 
 
16.           Definitions.  For purpose of this Agreement, the following terms
shall have the meanings indicated below:
 
(a)            “Accrued Obligations” shall mean (i) Employee’s Base Salary
earned but not paid prior to Employee’s Date of Termination, which shall be paid
coincident with, or as soon as practicable following, the Date of Termination;
(ii) all benefits to which Employee is entitled under the terms of the Company’s
benefit plans, programs or arrangements in which he participates, other than
severance plans, programs or arrangements, as in effect immediately prior to the
Date of Termination, payable in accordance with the terms of such plans,
programs or arrangements; (iii) any paid time off that has been earned but not
used through the Date of Termination, which shall be paid as soon as practicable
following the Date of Termination; and (iv) any business expenses that are
reimbursable under this Agreement or otherwise have been incurred by Employee
but unreimbursed by the Date of Termination, subject to the submission of any
required substantiation and documentation as specified pursuant to this
Agreement.
 
(b)           “Affiliated Company” shall mean any person or entity controlled
by, controlling, or under common control with the Company.
 
(c)           “Board” shall mean the Board of Directors of Parent.
 
(d)           “Cause” shall mean the occurrence of any of the following events:
 
(i)             intentional acts of personal dishonesty resulting in harm to the
Company (other than immaterial harm), gross negligence or willful misconduct on
the part of Employee, in each case in the course of his employment hereunder;
 
(ii)            failure or refusal by Employee to perform in any material
respect his duties or responsibilities under the Employment Agreement;
 
(iii)           misappropriation by Employee of any assets or business
opportunities of the Company or any of its Affiliated Companies;
 
(iv)           embezzlement or fraud committed by Employee, or at his direction,
or with his prior personal knowledge;
 
(v)            in connection with the transactions contemplated by the Merger
Agreement, the intentional non-disclosure or concealment of material economic or
financial current or contingent liabilities of the Company or any of its
Affiliated Companies;
 
(vi)           Employee’s conviction by a court of competent jurisdiction of, or
pleading guilty, nolo contendere (or no contest) to, (x) a felony or (y) any
other criminal charge (other than minor traffic violations) that has, or could
be reasonably expected to have, a material adverse impact on the performance of
Employee’s duties to the Company or any of its Affiliated Companies or otherwise
result in material injury to the reputation or business of the Company or any of
its Affiliated Companies; or
 
 
16

--------------------------------------------------------------------------------

 
 
(vii)          Employee’s material breach of any material provision of this
Agreement or the Merger Agreement.
 
Any termination for Cause will be effective upon written notice unless subject
to cure, in which case, the Company will be required to provide fifteen (15)
days’ advanced written notice and such termination will not be effective unless
Employee has cured the Cause event within such fifteen (15) day notice
period.  The parties agree that clauses (v) and (vi) shall not be subject to
cure by Employee.
 
(e)           “Code” shall mean the Internal Revenue Code of 1986, as amended.
 
(f)           “Company” shall mean The Winthrop Corporation, as set forth in the
preamble of this Agreement, and shall include any successor to its business
and/or assets which assumes and agrees to perform this Agreement by operation of
law or otherwise.
 
(g)           “Compensation Committee” shall mean the compensation committee of
the Board.
 
(h)           “Confidential Information” shall mean any information about the
Company and any of its Affiliated Companies, including methods of operation,
customer lists, products, prices, fees, costs, research and development,
inventions, trade secrets, legally protectable know-how, software, marketing
methods, plans, personnel, suppliers, competitors, markets and other specialized
information or proprietary matters.  Confidential Information does not include,
and there shall be no obligation hereunder with respect to, information that (i)
is generally available to the public or (ii) becomes generally available to the
public other than as a result of a disclosure not otherwise permissible
hereunder.
 
(i)            “Converted RSU” shall mean an Equity Grant RSUs or Stay/Client
Retention RSUs that has been converted into a right to receive two dollars
($2.00).
 
(j)            “Disability” shall mean any physical or mental disability or
infirmity that prevents the performance of Employee’s duties for a period of (i)
ninety (90) consecutive days or (ii) one hundred twenty (120) non-consecutive
days during any twelve (12) month period.  Any question as to the existence,
extent or potentiality of Employee’s Disability upon which Employee and the
Company cannot agree shall be determined by a qualified, independent physician
timely selected by Employee in good faith and approved by the Company.
 
(k)           “Equity Grant RSU” shall mean an RSU awarded pursuant to Section
4(e)(ii).
 
(l)           “Good Reason” for termination by Employee of his employment shall
mean:
 
(i)             an action by the Company that results in a material adverse
change in Employee’s title;
 
 
17

--------------------------------------------------------------------------------

 
 
(ii)            an action by the Company that results in a material adverse
diminution in Employee’s duties or responsibilities (other than those relating
to budgetary decisions), taken as a whole, excluding for this purpose an
isolated, insubstantial or inadvertent action;
 
(iii)           any material reduction in Employee’s Base Salary;
 
(iv)           any material permanent change in the geographical location of
Employee’s office prior to the three (3) year anniversary of the Effective Date
unless such change does not materially increase Employee’s commute from his
primary residence; or
 
(v)           any other action or inaction that constitutes a material breach by
the Company of a material provision of this Agreement.
 
Notwithstanding the foregoing, a change in Employee’s position and title (and
associated duties and responsibilities) to Executive Chairman, and a
corresponding reduction of his Base Salary to not less than $200,000, in each
case on or after the three (3) year anniversary of the Effective Date, shall not
constitute Good Reason.  Employee’s mental or physical incapacity following the
occurrence of an event described above in clauses (i) through (v) shall not
affect Employee’s ability to terminate employment for Good Reason, and
Employee’s death following delivery of a Notice of Termination for Good Reason
shall not affect Employee’s estate’s entitlement to severance payment benefits
provided hereunder upon a termination of employment for Good Reason.  For
purposes of this Agreement, in order to invoke a termination for Good Reason,
Employee shall provide a Notice of Termination setting forth the existence of
the condition described above within sixty (60) days following Employee’s
knowledge of the initial existence of such condition or conditions, and the
Company shall have thirty (30) days following receipt of such Notice of
Termination (the “Cure Period”) during which it may remedy the condition.  In
the event that the Company fails to remedy the condition constituting Good
Reason during the applicable Cure Period, Employee must terminate employment, if
at all, within sixty (60) days following the end of such Cure Period in order
for such termination as a result of such condition to constitute a termination
for Good Reason.
 
(m)           “Nonqualified Deferred Compensation Plan” shall mean a
“nonqualified deferred compensation plan,” within the meaning of Section 409A of
the Code and Treasury Regulation Section 1.409A-1(a).
 
(n)            “Reduction Percentage” shall have the meaning ascribed under the
Merger Agreement.
 
(o)            “RSU” shall mean a stock unit awarded under Parent’s 2007 Stock
Incentive Plan.
 
(p)            “Share” shall mean a share of common stock, par value $0.01 per
share, of Parent.
 
 
18

--------------------------------------------------------------------------------

 
 
(q)           “Stay/Client Retention RSU” shall mean an RSU awarded pursuant to
Section 4(e)(i).
 
17.           Validity.  The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.
 
18.           Counterparts.  This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.
 
 
 
 
 
 
 
19

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Agreement has been executed as of the date first above
written.
 
 
 

 
NATIONAL PATENT
DEVELOPMENT CORPORATION
         
 
By:
        Name        Title           



 
 
      PETER M. DONOVAN            Address:                          

 
20

--------------------------------------------------------------------------------

 


SCHEDULE A


INCENTIVE BONUS CALCULATION


Employee will be entitled to an incentive bonus during the Employment Period
calculated as follows:


QUARTERLY BONUS


•           For each fiscal quarter, Employee will be eligible to receive a
bonus in an amount equal to six thousand two hundred fifty dollars ($6,250) to
the extent that GAAP revenue of the Company for such quarter does not decline
from the immediately prior year’s quarter by 9% or more.


•           If, at the end of a given fiscal year of the Company, GAAP revenue
of the Company for such year has not declined from the immediately prior year by
9% or more, then Employee will be eligible to receive a “catch-up” bonus of
$6,250 with respect to each quarter during such respective year, if any, with
respect to which a Quarterly Bonus was not earned.
 
ANNUAL BONUS


If, at the end of a given fiscal year, GAAP revenue of the Company for such year
has increased by at least 9% over the immediately prior year, then Employee will
receive a bonus of $25,000.


Notwithstanding anything herein to the contrary, Employee will not be entitled
to the incentive bonus described above for any period during the Employment
Period following the later of (x) the three-year anniversary of the Effective
Date and (y) the date that Employee’s title is changed to Executive Chairman.


PAYMENT OF QUARTERLY BONUS AND ANNUAL BONUS


Each Quarterly Bonus, if any, will be paid during the next subsequent fiscal
quarter, and the Annual Bonus, if any, will be paid during the first quarter of
the next subsequent fiscal year, in each case subject to the applicable
Employee’s continued employment through the end of the applicable fiscal quarter
in which the Quarterly Bonus was earned (in the case of the Quarterly Bonus) or
applicable fiscal year in which the Annual Bonus was earned (in the case of the
Annual Bonus).
 
 
21

--------------------------------------------------------------------------------

 
 
EXHIBIT
 
Separation Agreement and Release
 
This Separation Agreement and Release (“Agreement”) is made by and between Peter
M. Donovan (“Employee”) and National Patent Development Corporation (the
“Company”) (collectively, referred to as the “Parties” or individually referred
to as a “Party”).  Capitalized terms used but not defined in this Agreement
shall have the meanings set forth in the Employment Agreement (as defined
below).
 
WHEREAS, the Parties have previously entered into that certain Employment
Agreement, dated as of June 18th, 2012 (the “Employment Agreement”); and
 
WHEREAS, in connection with the Employee’s termination of employment with the
Company or a subsidiary or affiliate of the Company effective ________, 20__,
the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions, and demands that the Employee may have
against the Company and any of the Releasees (as defined below), including, but
not limited to, any and all claims arising out of or in any way related to
Employee’s employment with or separation from the Company or its subsidiaries or
affiliates but, for the avoidance of doubt, nothing herein will be deemed to
release any rights or remedies in connection with Employee’s ownership of vested
equity securities of the Company (including any equity securities of the Company
that vest in connection with Employee’s termination of employment)
(collectively, the “Retained Claims”).
 
NOW, THEREFORE, in consideration of the severance payments described in Section
6 of the Employment Agreement, which, pursuant to the Employment Agreement, are
conditioned on the Employee’s execution and non-revocation of this Agreement,
and in consideration of the mutual promises made herein, the Company and
Employee hereby agree as follows:
 
1.              Severance Payments; Salary and Benefits.  The Company agrees to
provide Employee with the severance payments and benefits described in Section 6
of the Employment Agreement, payable at the times set forth in, and subject to
the terms and conditions of, the Employment Agreement.
 
2.              Release of Claims.  Employee agrees that, other than with
respect to the Retained Claims, the foregoing consideration represents
settlement in full of all outstanding obligations owed to Employee by the
Company (as defined in the Employment Agreement), any of their direct or
indirect subsidiaries and affiliates, and any of their current and former
officers, directors, equity holders, managers, employees, agents, investors,
attorneys, shareholders, administrators, affiliates, benefit plans, plan
administrators, insurers, trustees, divisions, and subsidiaries and predecessor
and successor corporations and assigns (collectively, the
“Releasees”).  Employee, on his own behalf and on behalf of any of Employee’s
affiliated companies or entities and any of their respective heirs, family
members, executors, agents, and assigns, other than with respect to the Retained
Claims, hereby and forever releases the Releasees from, and agrees not to sue
concerning, or in any manner to institute, prosecute, or pursue, any claim,
complaint, charge, duty, obligation, or cause of action relating to any matters
of any kind, whether presently known or unknown, suspected or unsuspected, that
Employee may possess against any of the Releasees arising from any omissions,
acts, facts, or damages that have occurred up until and including the Effective
Date of this Agreement (as defined in Section 7 below), including, without
limitation:
 
 
 

--------------------------------------------------------------------------------

 
 
(a)            any and all claims relating to or arising from Employee’s
employment  or service relationship with the Company or any of its direct or
indirect subsidiaries or affiliates and the termination of that relationship;
 
(b)           any and all claims relating to, or arising from, Employee’s right
to purchase, or actual purchase of any shares of stock or other equity interests
of the Company or any of its affiliates, including, without limitation, any
claims for fraud, misrepresentation, breach of fiduciary duty, breach of duty
under applicable state corporate law, and securities fraud under any state or
federal law;
 
(c)            any and all claims for wrongful discharge of employment;
termination in violation of public policy; discrimination; harassment;
retaliation; breach of contract, both express and implied; breach of covenant of
good faith and fair dealing, both express and implied; promissory estoppel;
negligent or intentional infliction of emotional distress; fraud; negligent or
intentional misrepresentation; negligent or intentional interference with
contract or prospective economic advantage; unfair business practices;
defamation; libel; slander; negligence; personal injury; assault; battery;
invasion of privacy; false imprisonment; conversion; and disability benefits;
 
(d)            any and all claims for violation of any federal, state, or
municipal statute, including, but not limited to, Title VII of the Civil Rights
Act of 1964; the Civil Rights Act of 1991; the Rehabilitation Act of 1973; the
Americans with Disabilities Act of 1990; the Equal Pay Act; the Fair Credit
Reporting Act; the Age Discrimination in Employment Act of 1967; the Older
Workers Benefit Protection Act; the Employee Retirement Income Security Act of
1974, as amended; the Worker Adjustment and Retraining Notification Act; the
Family and Medical Leave Act; the Sarbanes-Oxley Act of 2002;
 
(e)            any and all claims for violation of the federal or any state
constitution;
 
(f)            any and all claims arising out of any other laws and regulations
relating to employment or employment discrimination;
 
(g)           any claim for any loss, cost, damage, or expense arising out of
any dispute over the non-withholding or other tax treatment of any of the
proceeds received by Employee as a result of this Agreement; and
 
(h)           any and all claims for attorneys’ fees and costs.
 
 
A-2

--------------------------------------------------------------------------------

 
 
Employee agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released.  This release does not release claims that cannot be released as a
matter of law, including, but not limited to, Employee’s right to file a charge
with or participate in a charge by the Equal Employment Opportunity Commission,
or any other local, state, or federal administrative body or government agency
that is authorized to enforce or administer laws related to employment, against
the Company (with the understanding that Employee’s release of claims herein
bars Employee from recovering such monetary relief from the Company or any
Releasee), claims for unemployment compensation or any state disability
insurance benefits pursuant to the terms of applicable state law, claims to
continued participation in certain of the Company’s group benefit plans pursuant
to the terms and conditions of COBRA, claims to any benefit entitlements vested
as the date of separation of Employee’s employment, pursuant to written terms of
any employee benefit plan of the Company or its affiliates and Employee’s right
under applicable law and any Retained Claims.
 
3.              Acknowledgment of Waiver of Claims under ADEA.  Employee
understands and acknowledges that Employee is waiving and releasing any rights
Employee may have under the Age Discrimination in Employment Act of 1967
(“ADEA”), and that this waiver and release is knowing and voluntary.  Employee
understands and agrees that this waiver and release does not apply to any rights
or claims that may arise under the ADEA after the Effective Date of this
Agreement.  Employee understands and acknowledges that the consideration given
for this waiver and release is in addition to anything of value to which
Employee was already entitled.  Employee further understands and acknowledges
that Employee has been advised by this writing that:  (a) Employee should
consult with an attorney prior to executing this Agreement; (b) Employee has
twenty-one (21) days within which to consider this Agreement; (c) Employee has
Seven (7) days following Employee’s execution of this Agreement to revoke this
Agreement pursuant to written notice to the Secretary of the Company; (d) this
Agreement shall not be effective until after the revocation period has expired;
and (e) nothing in this Agreement prevents or precludes Employee from
challenging or seeking a determination in good faith of the validity of this
waiver under the ADEA, nor does it impose any condition precedent, penalties, or
costs for doing so, unless specifically authorized by federal law.  In the event
Employee signs this Agreement and returns it to the Company in less than the
twenty-one (21) day period identified above, Employee hereby acknowledges that
Employee has freely and voluntarily chosen to waive the time period allotted for
considering this Agreement.
 
4.              Severability.  In the event that any provision or any portion of
any provision hereof or any surviving agreement made a part hereof becomes or is
declared by a court of competent jurisdiction or arbitrator to be illegal,
unenforceable, or void, this Agreement shall continue in full force and effect
without said provision or portion of provision.
 
5.              No Oral Modification.  This Agreement may only be amended in a
writing signed by Employee and a duly authorized officer of the Company.
 
6.              Effective Date.  If Employee has attained or is over the age of
40 as of the date of Employee’s termination of employment, then Employee has
seven days after Employee signs this Agreement to revoke it and this Agreement
will become effective on the eighth day after Employee signed this Agreement, so
long as it has been signed by Employee and has not been revoked by either Party
before that date (the “Effective Date”).  If Employee has not attained the age
of 40 as of the date of Employee’s termination of employment, then the
“Effective Date” shall be the date on which Employee signs this Agreement.
 
 
A-3

--------------------------------------------------------------------------------

 
 
7.              Voluntary Execution of Agreement.  Employee understands and
agrees that Employee executed this Agreement voluntarily, without any duress or
undue influence on the part or behalf of the Company or any third party, with
the full intent of releasing all of Employee’s claims against the Company and
any of the other Releasees.  Employee acknowledges that:  (a) Employee has read
this Agreement; (b) Employee has not relied upon any representations or
statements made by the Company that are not specifically set forth in this
Agreement; (c) Employee has been represented in the preparation, negotiation,
and execution of this Agreement by legal counsel of Employee’s own choice or has
elected not to retain legal counsel; (d) Employee understands the terms and
consequences of this Agreement and of the releases it contains; and (e) Employee
is fully aware of the legal and binding effect of this Agreement.
 
8.              Governing Law; Jurisdiction.
 
EXCEPT WHERE PREEMPTED BY FEDERAL LAW, THE VALIDITY, INTERPRETATION,
CONSTRUCTION, AND PERFORMANCE OF THIS RELEASE IS GOVERNED BY AND IS TO BE
CONSTRUED UNDER THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE
AND TO BE PERFORMED IN THAT STATE, WITHOUT REGARD TO CONFLICT OF LAWS
RULES.  ANY DISPUTE OR CLAIM ARISING OUT OF OR RELATING TO THIS RELEASE OR CLAIM
OF BREACH HEREOF SHALL BE BROUGHT EXCLUSIVELY IN THE UNITED STATES DISTRICT
COURT FOR THE SOUTHERN DISTRICT OF NEW YORK OR IN ANY COURT SITTING IN NEW
YORK,  AND ANY APPLICABLE APPELLATE COURTS.  BY EXECUTION OF THIS RELEASE, THE
PARTIES HERETO, AND THEIR RESPECTIVE AFFILIATES, CONSENT TO THE EXCLUSIVE
JURISDICTION OF SUCH COURTS, AND WAIVE ANY RIGHT TO CHALLENGE JURISDICTION OR
VENUE IN SUCH COURT WITH REGARD TO ANY SUIT, ACTION, OR PROCEEDING UNDER OR IN
CONNECTION WITH THIS RELEASE.  EACH PARTY TO THIS RELEASE ALSO HEREBY WAIVES ANY
RIGHT TO TRIAL BY JURY IN CONNECTION WITH ANY SUIT, ACTION, OR PROCEEDING UNDER
OR IN CONNECTION WITH THIS RELEASE.
 
9.              Entire Agreement.  This Release, together with Employee’s
Employment Agreement and any equity or other employee benefit plans, programs or
policies referenced herein or therein, integrates the whole of all agreements
and understandings between the Parties concerning the subject matter of this
Release and any other dealings between the Parties. This Release supersedes all
prior negotiations, discussion or agreements relating to the subject matter of
this Release, if any, between the Releasees, on the one hand, and Employee, on
the other.
 
[Signature Page Follows]
 
 
A-4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.
 

     
EMPLOYEE
 
 
 Dated: 
        
 
 
             
COMPANY
 
 
 Dated:  
         
   

 
 
 
 
 
 
A-5

--------------------------------------------------------------------------------